Citation Nr: 1738088	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-25 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for left foot plantar warts/callouses.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for left foot pes planus and hallux valgus

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

5.  Entitlement to service connection for a left foot arthritis.

6.  Entitlement to service connection for residuals of right foot plantar warts.

7.  Entitlement to service connection for residuals of a right thumb laceration, to include right hand arthritis (claimed as a right hand condition).
8.  Entitlement to service connection for a psychiatric disorder.

9.  Entitlement to service connection for obstructive sleep apnea (OSA).

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left hand disability.

11.  Entitlement to an earlier effective date than June 5, 2014 for the grant of service connection for a right knee disability.

12.  Entitlement to a rating in excess of 20 percent for a painful and unstable chin scar.

13.  Entitlement to a rating in excess of 10 percent for an elevated chin scar.

14.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).

15.  Entitlement to a rating in excess of 10 percent for low back strain.

16.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M.H. Doran, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1976 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 (right foot), June 2014 (right knee), August 2015 (left hand), July 2016 (claims concerning PFB, scars, low back, psychiatric disorder, left foot, right thumb, tinnitus, OSA, left knee),  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2017, the Veteran withdrew his request for a hearing before the Board.

The Board notes that in July 2016 the Veteran submitted a claim for "bilateral foot condition."  The September 2016 rating decision denied service connection for a "left foot condition."  The rating decision noted that the Veteran was diagnosed with plantar warts in service, and that his "current foot condition" was not related to service.  A February 1984 rating decision denied service connection for callouses of the left foot, left hallux valgus, and left pes planus.  The Veteran appealed the issue of left foot callouses to the Board.  In March 1985, the Board denied the Veteran's claim for service connection for left foot "callouses" which were diagnosed as plantar warts.  As the Veteran has several left foot conditions and neither he, nor his attorney, specified what they were seeking on appeal, the Board has divided the claim into one to reopen his previously denied left foot conditions and one for left foot arthritis because that was newly diagnosed in the 2016 examination.  The Board notes that the RO discussed the Veteran's new and material evidence claims on the merits in the 2016 rating decision.  However, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board notes that the Veteran's November 2016 notice of disagreement included selecting that he disagreed with the effective dates assigned for his scars, low back, and PFB.  Notably, however, the September 2016 rating decision continued the ratings assigned for these issues.  As such, there was no earlier effective date claim that could be made regarding these issues as he did not appeal the ratings or service connection dates when they were initially determined.  His November 2016 notice of disagreement with the effective dates was therefore "free-standing" earlier effective date claims.  The United States Court of Appeals for Veterans Claims (Court) has held that after a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  "Free-standing" earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id.  The Court therefore held that VA has no authority to adjudicate a "free-standing" earlier effective date claim in an attempt to overcome the finality of a prior decision.  Id. at 299.  As neither the Veteran, nor his attorney, have argued for a revision of a prior decision based on CUE, the Board will not refer these "free-standing" earlier effective date claims.

The Board notes that the Veteran was denied entitlement to TDIU in an unappealed June 2014 rating decision.  The Veteran filed his increased rating claims in July 2016, additionally records continue to show that he is unemployed and he has stated his claimed disabilities impact his employability.  As such, the Board has added the claim of entitlement to TDIU.

The issue of entitlement to an increased rating for his right knee disability has been raised by the record in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a left foot arthritis, right foot plantar warts, a psychiatric disorder, an increased rating for PFB, compensation under 38 U.S.C.A. § 1151 for a left hand disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 1984 rating decision denied service connection for callouses of the left foot, left foot pes planus, and left hallux valgus.  The Veteran did not appeal the issues of entitlement to service connection for left foot pes planus and left hallux valgus or provide additional pertinent evidence within the appeal period; the decision became final.

2.  The evidence received since the February 1984 decision is cumulative of the evidence of record at the time of the prior final denial of service connection for left pes planus and hallux valgus, and does not raise a reasonable possibility of substantiating the claim.

3.  In a March 1985 decision, the Board denied the Veteran's claim for service connection for left foot "callouses" or plantar warts; the Veteran did not appeal this decision.

4.  The evidence received since the March 1985 decision is cumulative of the evidence of record at the time of the prior final denial of service connection for left foot callouses/plantar warts, and does not raise a reasonable possibility of substantiating the claim.

5.  In an April 2014 rating decision, the RO found that the evidence did not support that the Veteran's tinnitus was related to his military service.  The Veteran did not timely appeal the April 2014 decision or provide additional pertinent evidence within the appeal period; the decision became final. 

6.  The evidence received since the April 2014 rating decision is cumulative of the evidence of record at the time of the prior final denial of service connection for tinnitus, and does not raise a reasonable possibility of substantiating the claim.

7.  In a June 2014 rating decision, the RO found that the evidence did not support that the Veteran's left knee disability was related to his military service.  The Veteran did not timely appeal the June 2014 decision or provide additional pertinent evidence within the appeal period; the decision became final.

8.  The record does not show that the Veteran has been diagnosed with a residual of his in-service right thumb laceration.  The medical evidence of record does not support that his current right hand degenerative arthritis is related to his service.

9.  The evidence of record does not show that the Veteran's OSA began in service, or is otherwise related to service.

10.  Providing the Veteran with the benefit of the doubt, the January 9, 2013 claim for service connection for a knee disability was a typographical error, and the claim was one for service connection for a right knee disability.

11.  The record does not contain evidence that a formal or informal claim for service connection for a right knee disability was filed prior to January 9, 2013.

12.  The Veteran's single scar on his chin is both painful and unstable.

13.  The Veteran's single scar on his chin is elevated to palpation.  The scar does not meet the other 7 characteristics of disfigurement, does not result in distortion or asymmetry of facial features, and does not include visible or palpable tissue loss.

14.  The Veteran's low back strain results in forward flexion to 80 degrees, and a combined range of motion of 200 degrees. There was no evidence of spasm or guarding severe enough to result in an abnormal gait or spinal contour.  No separate radicular or neurological abnormalities were noted on examination.  The Veteran does not have IVDS.



CONCLUSIONS OF LAW

1.  The February 1984 rating decision denying service connection for left foot pes planus and left hallux valgus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2016).

2.  Since the February 1984 rating decision, new and material evidence has not been received to reopen the claim of service connection for left foot pes planus and left hallux valgus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The March 1985 Board decision is final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104.

4.  Since the March 1985 decision, new and material evidence has not been received to reopen the claim of entitlement to service connection left foot plantar warts.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The April 2014 rating decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.156, 20.200.

6.  Since the April 2014 rating decision, new and material evidence has not been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  The June 2014 rating decision that denied the Veteran's claim for service connection for a left knee disorder is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.200.

8.  Since the June 2014 rating decision, new and material evidence has not been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

9.  The criteria for service connection for residuals of a right thumb laceration, to include right hand arthritis (claimed as a right hand condition) have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

10.  Obstructive sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

11.  The criteria for an earlier effective date of January 9, 2013 for a grant of service connection for right knee disability have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400.

12.  The criteria for a rating in excess of 20 percent for a single painful and unstable chin scar have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804.

13.  The criteria for a rating in excess of 10 percent for an elevated chin scar have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7800.

14.  The criteria for a rating in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in August 2011, June 2013, March 2014, and July 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist was satisfied by obtaining VA treatment records, Social Security Administration (SSA) records, and providing multiple VA examinations.  The adequacy of the VA examinations will be addressed below in discussion of each decided service connection and increased rating claim.  

New and Material

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

A Board decision is final and not subject to revision on the same factual basis unless a timely appeal is filed with the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

Left foot plantar warts, pes planus, and hallux valgus

In a February 1984 rating decision, the RO denied entitlement to service connection to left foot callouses, left hallux valgus, and left pes planus.  It was noted that the Veteran was treated for plantar warts in service, on his right foot.  VA examination showed left foot tenderness, mild pes planus and mild hallux valgus.  The rating decision was vague but appeared to deny entitlement to service connection for hallux valgus and pes planus because they were not shown in service, and were not symptomatic (hallux valgus).  In May 1984, the Veteran stated he wished to continue his claim for service connection, and that he was still having problems with his "injury."  As the Veteran's claim was for "callouses of the left foot" and he mentioned "injury," the RO interpreted this notice of disagreement as singularly for the issue of entitlement to service connection for callouses of the left foot.  The RO issued a Statement of the Case explaining such in June 1984.  The Veteran appealed that issue of callouses of the feet to the Board.  His testimony at two hearings focused on the callouses and he made no indication that his May 1984 notice of disagreement applied to the other denied left foot claim.  As such, the February 1984 rating decision regarding the issues of left hallux valgus and left pes planus became final. 

In a March 1985 decision, the Board denied the Veteran's claim of entitlement to service connection for "left foot callouses."  The claim was denied because the Veteran's in-service left foot plantar warts were treated and did not recur, and medical evidence since the Veteran's separation did not show he had any current abnormalities of the left foot which were of service onset.  Although in August 1985 the Veteran indicated he wished to continue his appeal regarding his left foot, there is no indication that the Veteran followed through and appealed the Board's decision to the Court.  The March 1985 Board decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

At the time of the March 1985 decision, the evidence of record included the Veteran's service treatment records, a December 1983 VA examination, VA treatment records, and August 1984 hearing testimony.  The Board notes that the hearing testimony was not before the RO during the February 1984 rating decision.

The service treatment records included several notations over the years related to the Veteran's right foot.  However, a January 1982 treatment record noted the Veteran had pain on the plantar aspect of his right foot for two years and that he had two wartlike formations on the plantar aspect of his left foot.  It was planned that these would be shaved.  Subsequent service treatment records indicated the right foot had plantar warts that were shaved and then excised.  On his April 1982 separation examination, the Veteran was noted to have plantar warts on his right foot, and his left foot was not mentioned and presumed normal.  VA treatment records from June and July 1982 showed that the Veteran had recurrence of right foot plantar warts.  In December 1983, the Veteran was afforded a VA examination in relation to his claim for left foot callouses.  The physician noted the Veteran had tenderness to palpation over parts of the plantar surface of the left foot and that he had hallux deformity and flattened left feet.  A January 1984 treatment record noted left foot hallux deformity and mild pes planus.  There was no evidence of plantar warts, and the examiner noted "do not ascertain any disability at present."  

In August 1984, the Veteran testified that at no time in service had he ever had any trouble with his right foot, and that his left foot was the one that required treatment and caused him pain in service.  At the hearing, the medical member of the Board observed the Veteran's feet.  He reported that there was a depression at the base of the head of the second metatarsal and also a slight bunion on the Veteran's left foot.  No "gross pathological conditions were noted."  The Board denied the Veteran's claim for service connection for left foot plantar warts by finding that his in-service plantar warts had resolved and he did not have a current disability associated with his in-service plantar warts.  This evidence was new for the February 1984 rating decision.

Evidence that has been added to the claims file since the March 1985 Board decision includes a large number of VA treatment records, VA examinations, and SSA disability records.  In September 2011, the Veteran was afforded a VA foot examination.  The examiner noted mild bilateral hallux valgus, and an otherwise negative foot examination.  In September 2016, the veteran was noted to have asymptomatic hallux valgus of the left foot.  The examiner noted the Veteran's history of plantar warts, particularly on his right foot, but that they had "resolved."  X-rays also showed arthritis of both feet.  A medical opinion noted that the Veteran had plantar warts in service, but that they had resolved and his "current foot condition is more related to his age and normal wear and tear on the body."  The Board additionally reviewed all of the Veteran's VA treatment records, which date from roughly 2010 to the present, and there was no indication of treatment for left foot plantar warts.  The Board also reviewed lay evidence of record.  The Veteran's initial claim simply stated he wished to have service connection for a "bilateral foot condition."  His notice of disagreement noted that he disagreed with the denial of service connection for a "left foot condition."  His substantive appeal did not contain any argument, or further explanation, regarding his claim for a left foot disability.  

Although new evidence has been associated with the claims file/virtual record since the February 1984 and March 1985 decisions, this new evidence is not material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a).  The Veteran's claim for service connection for left foot callouses in 1983 resulted in a February 1984 rating decision which denied service connection for left hallux valgus and left pes planus because those left foot conditions were diagnosed in the December 1983 VA examination.  The 1984 rating decision is limited, but as the narrative indicated he was treated for plantar warts in service but was diagnosed with pes planus and hallux valgus at the VA examination, the decision was based upon a failure of service records showing hallux valgus or pes planus.  As noted above, the Veteran has not indicated what left foot disability he is seeking on appeal and so the Board is addressing all left foot disabilities that have been diagnosed.  The evidence that has been added to the claims file since the February 1984 rating decision includes cumulative evidence that the Veteran continues to have pes planus and hallux valgus.  During the 2016 VA examination the left hallux valgus was identically described as "asymptomatic" as compared to the 1983 examination.  As the new evidence is cumulative of the evidence available in February 1984 (the Veteran has diagnoses of left hallux valgus and left pes planus), material evidence to reopen has not been submitted.  The Board does not have any statements from the Veteran that may provide a fuller history or an explanation of the benefits he is seeking, or which might have resulted in a reopened claim for hallux valgus or pes planus.

The Veteran's claim for service connection for left foot callouses/plantar warts was denied in 1985 because he did not have the current disability of plantar warts or a left foot diagnosis which related to his in-service diagnosis of left foot plantar warts (no residuals).  Despite the evidence added to the claims file, including almost 10 years of VA treatment records, it does not include a diagnosis of left foot plantar warts or a medical diagnosis of a residual of left foot plantar warts.  The Board notes that in addition to not relating specifically to the reason why the claim was last denied (no current diagnosis), the evidence does not raise a reasonable possibility of substantiating the claim were the claim to be reopened, to include not triggering the Secretary's duty to assist as there is no evidence of a current disability and plantar warts are not a chronic disease for which the theory of continuity of symptomatology can be used as a nexus element.  See 38 C.F.R. § 3.309 (a), Walker v. Shinseki, 708 F. 3d 1331, 1338-9 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  To the extent that a Veteran's statements on the continuity of symptoms may provide a more fully developed history of this claim upon which it may be reopened, the Board notes that the Veteran and his attorney have not provided any argument or explanation regarding his left foot claim.  Indeed, the Board has expanded the claim because it has been left so ambiguous.  In sum, the additional new evidence does not include a diagnosis of a current disability/plantar warts, and would not trigger the Secretary's duty to assist if reopened; as such, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Tinnitus

In April 2014, the Veteran's claim of entitlement to service connection for tinnitus was denied.  The Veteran's claim was denied because he was not treated for or diagnosed with tinnitus in service, and there was a negative medical opinion linking his current tinnitus to service.  The Veteran did not perfect an appeal to the April 2014 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The evidence before the RO at the time of the April 2014 rating decision included the Veteran's service treatment records, SSA records, VA treatment records, and a June 2013 VA examination.  Service treatment records did not include a diagnosis of, complaints of, or treatment for tinnitus.  The Veteran's separation examination noted a normal evaluation of the ears, and his separation medical history did not include complaints of tinnitus.  VA treatment records did not include complaint of tinnitus.  The June 2013 VA examiner noted the Veteran's complaint of weekly tinnitus which had occurred for "a number of years."  The Veteran reported in-service noise exposure due to artillery fire and an occupational specialty of a heavy machine operator.  The examiner provided a negative nexus opinion.  The rationale was that the Veteran had normal hearing in service and he had not complained of tinnitus throughout VA treatment records from 2002 to the present.  He was noted to have occupational noise exposure with more than 10 years of working in a factory.  The Veteran's January 2013 claim included simply that he wished to file a claim for service connection for tinnitus. 

Evidence added to the claims file since the April 2014 rating decision includes ongoing VA treatment records and forms/statements from the Veteran.  In July 2016, the Veteran submitted a Fully Developed Claim VA Form 21-526EZ requested service connection for tinnitus.  The claim was not accompanied by a statement.  His November 2016 notice of disagreement provided by his attorney noted that he wished to appeal the claim for service connection for tinnitus, and that he "disagreed with the rating decision...and wished to appeal all issues in the rating decision."  The notice of disagreement did not include a statement.  His February 2017 substantive appeal likewise included that he was appealing the issue of service connection for tinnitus, but did not provide a statement or explanation.  A review of the record does not show that the Veteran or his attorney (or prior representation) have provided a statement regarding the Veteran's tinnitus, to include onset or circumstances, at any time, and not since the April 2014 rating decision. 

Here, the Board notes that new evidence has not been submitted regarding the Veteran's claim for service connection for tinnitus.  His claim, notice of disagreement, and substantive appeal do not include any new information and are cumulative of his initial claim for service connection for tinnitus.  There are no additional statements related to his claim.  There are no additional pertinent VA treatment records related to his claim.  The Veteran was denied service connection for tinnitus in April 2014 because he did not complain of tinnitus in service, he did not complain of tinnitus for a number of years after service, and the record contained a negative medical opinion.  The evidence that has been submitted since the April 2014 decision is repetitive of his prior claim (the wish to file a claim for service connection for tinnitus).  No new lay or medical evidence has been added to the claims file and the request to reopen must be denied. 


Left Knee

In June 2014, the Veteran's claim of entitlement to service connection for a left knee disability was denied.  The Veteran's claim was denied because his in-service left knee symptoms resolved, and there was a negative medical opinion linking his current left knee disability to service.  The Veteran did not perfect an appeal to the June 2014 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The evidence before the RO at the time of the June 2014 rating decision included the Veteran's service treatment records, SSA records, VA treatment records, a December 1983 examination, an April 2014 VA examination, and a June 2014 opinion.  Service treatment records included an August 1976 record where the Veteran complained of left knee pain for four days.  He had a full range of motion, and was treated with Tylenol.  He had other treatment for right knee pain.  His April 1982 separation medical history noted knee problems which were unspecified and noted to be "non-contributory" by the physician.  His separation medical examination noted a normal evaluation of his knees.  The December 1983 VA examination noted that the Veteran's knees were normal without evidence of degenerative changes and no significant varus deformity.  An Apri l2014 VA examination noted the Veteran's had mild degenerative joint disease of both knees.  Regarding his left knee, the Veteran stated that "this more recently started bothering him 'with age.'"  During the examination, the Veteran reported he was "claiming the RIGHT knee and not the left.  Therefore, both knees were examined completely."  In June 2014, the April 2014 examine provided a negative nexus opinion regarding the Veteran's left knee disability.  The examiner's rationale was that the left knee had "acute minor injuries in service that readily resolved.  In fact no knee issues at all were noted on the exit physical examination."  Additionally, the Veteran reported that the left knee "just recently started bother him "'with age.'"  His left knee was not a chronic condition from service.  

Evidence of record since the June 2014 rating decision includes ongoing VA treatment records, a September 2016 VA examination, and the Veteran's claim.  The VA treatment records since June 2014 did not include treatment for the Veteran's left knee.  The September 2016 examination noted the Veteran had degenerative arthritis of both knees, diagnosed in 2013.  He reported current left knee pain with flare-ups with activity.  The examiner provided a negative nexus opinion, with the rationale that the Veteran's left knee condition (degenerative arthritis) was "more consistent with age and normal wear and tear on the body and did not directly reflect his military career."  In July 2016, the Veteran submitted a Fully Developed Claim VA Form 21-526EZ requested service connection for a left knee disability.  The claim was not accompanied by a statement.  His November 2016 notice of disagreement provided by his attorney noted that he wished to appeal the claim for service connection for left knee condition, and that he "disagreed with the rating decision...and wished to appeal all issues in the rating decision."  The notice of disagreement did not include a statement.  His February 2017 substantive appeal likewise included that he was appealing the issue of service connection for a left knee condition, but did not provide a statement or explanation.  

Although new evidence has been associated with the claims file/virtual record since the June 2014 decision, this new evidence is not material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a).  The Veteran's left knee disability claim was denied in June 2014 because his in-service left knee symptoms resolved, and there was negative medical evidence regarding a link between his current left knee arthritis and his service.  Additionally, the Veteran had reported a more recent onset of his current left knee symptoms.  The new evidence of record includes a second negative medical nexus, which indicated the Veteran's more recent onset of left knee pain was due to age and "wear and tear."  The Board notes that arthritis is a chronic condition for which statements related to continuity of symptomatology would be pertinent.  However, here, the Veteran has not provided any statements regarding his left knee symptoms.  Indeed, during his first VA examination he indicated he erroneously filed a claim for service connection for his left knee, and was instead seeking service connection for his right knee.  In sum, the additional new evidence does not include evidence of continuity of symptomatology or a nexus between his current disability and service, and would not trigger the Secretary's duty to assist if reopened; as such, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

As new and material evidence to reopen the previously denied claims of service connection for left foot plantar warts, left hallux valgus, left pes planus, tinnitus, and a left knee disability has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include organic diseases of the nervous system, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, as reviewed below, the evidence of record does not reflect that the Veteran had either peripheral neuropathy or another organic disease of the nervous system, to a compensable degree, within one year of discharge from active duty; hence, this presumption does not apply.

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b).

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Right Thumb

In July 2016, the Veteran filed a claim for service connection for a "bilateral hand condition."  After a VA examination, the September 2016 rating decision changed the claim wording to one for service connection for residuals of a right thumb laceration.  The Veteran, through his attorney, accepted this wording for his claim as the November 2016 notice of disagreement indicated he wanted to continue his appeal for "right thumb laceration, resolved claimed as right hand condition."  The January 2017 statement of the case addressed the claim again as right thumb laceration, claimed as right hand condition.  The Veteran's February 2017 substantive appeal noted he wished to appeal his claim for "service connection for right thumb laceration."  The claim, notice of disagreement, and substantive appeal did not include additional statement or explanation by the Veteran or his attorney.  The Veteran has not provided lay statements regarding any symptoms from service to the present that relate to his in-service right thumb laceration, or provided VA with a written statement regarding what disability or symptoms he has associated with his right hand that relate to service, for which he was seeking compensation.  Given the lack of statements and arguments contained in the record, the Board will work with the available evidence.  

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board/RO needs the participation of a veteran (and his representatives) in developing and adjudicating claims.  When parts of the body are claimed for service connection, and not additional explanation is noted, the Board will work with the service treatment records to attempt to determine if a disability started in service.  The Board will not look at current disabilities and attempt to relate any and all which may fit under the vague claim to service without further input from the Veteran/his attorney as it amounts to a time-consuming fishing expedition for the Board.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim. The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Id.

Service treatment records show in July 1977 that the Veteran suffered a laceration to his right thumb which resulted in a "small skin flap."  Sutures were not required, and the cut was treated with Strine strips.  A December 1981 Report of Medical Examination was normal regarding the Veteran's upper extremities.  He was noted to have plantar warts on the right foot, but no other scars or skin symptoms were noted.  On his December 1981 Report of Medical History the Veteran indicated he had a number of symptoms and disorders, but did not indicate he had any problems with his right hand or thumb.  In April 1982, the separation Report of Medical Examination again noted the Veteran had normal evaluation of the upper extremities.  On his separation Report of Medical History, the Veteran selected that he had a number of symptoms and diagnoses but did not list that he had any disorder or symptoms of the right hand or thumb.  

The December 1983 VA examination did not indicate the Veteran had a right hand or right thumb disability.  The Veteran did not complain of right hand or thumb symptoms.

VA dermatology appointments and VA skin and scar examinations did not include any complaints regarding his right thumb laceration from 1977.

SSA records contained a March 2000 record which noted the Veteran's complaint that he injured his right wrist using tools or machines, listed as "over exertion" while working for Chrysler.  The Veteran's SSA disability claim included his statement that he injured his left hand in service and injured his right hand at work.  He had residual pain in his wrists, arms, and hands.  

A June 2011 VA treatment record noted that the Veteran reported he had arthroscopic surgery on the joints in his wrist after tearing ligaments from working at a foundry.  "Now it's just bone to bone.  It feels better" after the surgery.  He was noted to have worked for Chrysler for 12.5 years and took a "buy-out to retire.  Voluntary termination of employment, Workman's Compensation payment."

In September 2016, the Veteran was afforded a VA hand examination in conjunction with his claim.  The Veteran was noted to have diagnoses of degenerative arthritis in both hands.  His right hand was diagnosed in 2016 and his left hand was diagnosed in 2010.  He also had a history of a right thumb laceration from 1977 which had resolved.  He had a left cubital tunnel syndrome status post ulnar nerve transposition from April 2014 and a flexion deformity of the left fifth PIP joint.  The Veteran reported injuring his hand in 2014 and undergoing ulnar nerve transposition.  He reported current tingling and numbness in his fingers.  Range of motion of his right hand was all normal.  Regarding his claim for a right thumb laceration residual, the examiner noted the Veteran had a laceration to his right thumb in service but "that condition has resolved, as expected.  His current hand condition is more consistent with his age and normal wear and tear on the body."  The examiner provided a negative nexus opinion between the Veteran's in-service laceration and his current right hand disorder.  

The VA examination included interview of the Veteran, review of his VA and service treatment records, and a medical opinion.  The examination diagnosed right hand arthritis and did not find any other residuals of the right thumb laceration.  The medical opinion that the Veteran's current right hand arthritis was not related to service was explained by the examiner's opinion that it was due to age and wear and tear, and is further supported by the Veteran having diagnoses of bilateral degenerative arthritis of the hands.  The examiner also noted the Veteran's right thumb laceration could not have medically caused his right hand arthritis, and the rationale was that the laceration from 1977 had resolved.

Based on the available evidence, the Veteran suffered a small laceration to his right thumb in service in 1977.  The injury was minor as it did not require sutures and was treated with Strine strips.  The Veteran's in-service medical examinations post 1977 did not include any complaints or findings related to this laceration, or any additional complaints or findings related to his right hand.  Post-service, the Veteran was afforded a VA examination in December 1983 which was similarly silent for complaints or diagnoses related to the Veteran's right thumb or right hand.  

Following service the Veteran worked for Chrysler from at least 1996 to 2009.  Records have reported that this employment involved "factory work," "machines," "foundry," and the use of chemicals.  A June 2011 mental health note indicated that he had difficulty maintaining employment with Chrysler due to "restrictions with his hands, wrists, arms."  The June 2011 record included that he "favored his left" and it "started going bad 'cause of the other.  That injury was in the military in '78."  It is not entirely clear what the Veteran was referring to in this record.  If he was indicating that he used his left hand more due to a 1978 injury to his right hand, then that 1978 injury to his hand is not contained in his service treatment records.  

A 2016 examination included a diagnosis of bilateral degenerative arthritis of the hands.  The examiner noted that this condition was due to age and "wear and tear."  This is supported by the fact that both of his hands showed degenerative arthritis.  The examiner noted that the right thumb laceration had resolved, and that there was no medical link between a right thumb laceration and the development of arthritis.  The Veteran's right hand arthritis was diagnosed more than 30 years after his discharge from service.  There is no indication that he had right hand arthritis to a compensable degree within one year of service.  The Veteran has not provided any statements upon which the Board would need to assess the credibility, nor has he provided statements that support continuity of symptomatology (and his separation medical history and 1983 examination were silent for right hand complaints). 

Given the above, the Board finds that entitlement to service connection for residuals of a right thumb laceration (claimed as a right hand disability) is not warranted.  The Board finds that the weight of the evidence is against finding a link between current right hand arthritis and service.  There is no indication that the Veteran has a residual related to his right thumb laceration.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107 (b).

OSA

In July 2016, the Veteran filed a claim for service connection for OSA.  The claim did not contain a statement regarding onset or other explanation for the claim for benefits.  Similarly, the Veteran November 2016 notice of disagreement and February 2017 substantive appeal did not include an explanation of this claim.  He has not provided other statements or lay evidence regarding his OSA claim, to include any statements about the onset of his symptoms or how he believes his OSA is related to his military service.

Service treatment records do not include a diagnosis of OSA.  The treatment records did not include complaints generally associated with OSA, such as daytime fatigue, snoring, or trouble sleeping.

VA treatment records in the claims file, which date from 2002, did not include statements regarding OSA symptoms until May 2012.

A May 2012 VA treatment record (contained in archived documents) noted that Veteran was seen at the requested of a VA care provider for OSA evaluation due to increased activity while asleep and snoring.  He was noted to have symptoms of snoring, gasping/choking, and restless sleep.  He had dream reenactment, sleep talking, and pushing his wife in his sleep.  A brother and sister both had OSA.  He was noted to have a history of snoring and parasomnias, and therefore, possibly OSA.  The diagnosis of OSA was confirmed in a June 6, 2012 sleep study.  The sleep study was provided by a non-VA facility for which the Veteran did not provide an authorization to release records.  However, the VA treatment records from June 2012 indicate that VA physicians saw the study and he was diagnosed with mild OSA via a polysomnogram.  

VA did not afford the Veteran an examination or obtain an etiological opinion for his OSA claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

Here, the Veteran has a current diagnosis of OSA.  There is no indication of an in-service injury or occurrence related to OSA.  There is no indication of recurrent symptoms of his OSA from service.  The Veteran has provided no statements regarding the onset of his OSA.  The Veteran filed his claim for service connection for OSA in July 2016.  At that time, the Veteran and his then-representative did not provide an argument relating his OSA to service.  His current attorney became his representative in November 2016, and the notice of disagreement and substantive appeals did not provide an argument relating his OSA diagnosed in 2012 with his service ending in 1982.  As such, the Veteran's claim for OSA does not meet the low threshold requirements of McLendon, and the VA was not required to afford him a VA examination on that claim.

As noted above, the general requirements for a grant of service connection are a current disability, an in-service injury or incurrence, and a link between the two.  Here, the Veteran has a current disability.  However, there is no evidence of symptom onset in service or a diagnosis in service.  The Veteran has not reported ongoing symptoms since service, and medical evidence does not support that his OSA has been a long-term problem.  The lack of explanation from the Veteran means that the Board does not have any lay evidence upon which to weigh credibility.  The Veteran discharged from service in 1982.  He was referred for OSA testing in May 2012, almost 30 years later.  The Board has considered all of the evidence presented and finds that the preponderance of the probative evidence is against finding that entitlement to service connection for OSA is warranted.  Thus, the benefit sought on appeal is denied.

Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b) (2) (i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 132 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

In a June 2014 rating decision, the Veteran was granted service connection for a right knee disability, with an initial 10 percent rating, effective June 5, 2014.  

In July 2014, the Veteran made a statement that he wanted the effective date of his right knee disability to be January 9, 2013 due to "visits to VA Medical Center, that the right knee was more of a concern at the time."  The Veteran also indicated he had wanted to file for service connection of his right knee all along.

On January 9, 2013, the Veteran's then-representative Disabled American Veterans (DAV) provided a claim for service connection for a "left knee condition."

The Veteran was afforded a VA examination on April 9, 2014.  The examination noted he had bilateral mild degenerative joint disease.  He reported his left knee symptoms began "more recently" "with age."  He reported his right knee symptoms began in service after he bumped it getting onto a bulldozer.  He stated he was claiming service connection for his right knee and not his left knee.

Following the April 2014 examination, the Veteran's claim for service connection for a left knee disability was deferred because he stated he was trying to claim service connection for his right knee.  

On June 5, 2014, the RO called the Veteran to "clarify his pending claim concerning his knee(s)."  A voicemail message was received, so the RO called the Veteran's then-representative (from DAV).  The representative requested that service connection claims for both his left and his right knees be addressed.  The VA contact noted that the RO would "establish the right knee condition as a new contention effective today's date" and prepare a request for a medical opinion.

In June 2014, the April 2014 VA examiner provided a positive nexus opinion regarding the Veteran's right knee disability.  "As he does have mild DJD of that knee, he was injured and had pain while in the military, and per his history, it has been a chronic problems, it is at least as likely as not that the Veteran's right knee DJD was caused by his military service."  

Initially, the Board notes that the Veteran is seeking the earlier effective date of January 9, 2013 for his right knee disability based on the day his representative filed a claim for service connection for his left knee disability.  During his April 2014 VA examination the Veteran indicated he was seeking service connection for his right knee and not his left knee.  Following this examination, the RO attempted to contact the Veteran to clarify his claim.  The Veteran was not available, but his representative (DAV) indicated the Veteran wished to file claims for both knees.  As the representative indicated a wish to continue claims for both knees, the RO indicated that the right knee claim would be considered as having been filed on June 5, 2014 as the left knee claim would have continued from January 9, 2013.  

The Board has searched VA treatment records to determine if there was any evidence to support the Veteran's contention that he was seeking service connection for his right knee initially on January 9, 2013 and his DAV representative simply made an error in requesting service connection for his left knee.  A May 2012 clinic note included the Veteran's statement that he had right knee pain since the day before, and reported a previous knee injury while in service, with similar pain to his right knee off and on since then.  He intended to call his primary care provider.  The Board notes that on January 9, 2013 the Veteran contacted VA and stated that he "spoke with ortho provider, they state that implant in right wrist is okay, patient can get MRI for right knee."  Notably, the DAV filed the claim for benefits on January 9, 2013.

Generally, the January 9, 2013 claim should not be considered a claim for service connection for a right knee disability because the Veteran's representative continued the left knee disability claim when called for clarification in June 2014.  The claim for a left knee disability was also claimed again by the Veteran in 2016, which further indicates an intention to file a claim for service connection for his left knee.  However, as the Veteran was seeking treatment for his right knee, to include requesting an MRI on the date that the DAV filed the claim, the Board is willing to extend the benefit of the doubt to the Veteran that his January 9, 2013 claim is for his right knee.  As such, the Board will provide the earlier effective date of January 9, 2013 for his right knee disability, this effective date is provided as the date of his formal claim for a right knee disability.

There is no evidence that the Veteran filed a formal or informal claim for service connection for a right knee disability prior to January 9, 2013.  The May 2012 VA treatment record where the Veteran complained of right knee pain which he related to service does not serve as an informal claim because the Veteran did not indicate his intent to file a claim at that time.  Effective dates provided based on VA treatment records are generally claims for earlier effective dates for increased rating claims.  The Veteran has indicated that he believes the appropriate effective date for his grant of service connection for his right knee is January 9, 2013.  The Board finds that the criteria for assignment of an effective date of January 9, 2013, and no earlier, for the grant of service connection for a right knee disability, has been met.  


Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Scars

In a March 2012 rating decision, the RO granted service connection for PFB, granted service connection for an elevated chin scar secondary to PFB, and granted service connection for an unstable and painful chin scar secondary to PFB.  The Board notes that the chin scar is one scar, it is a residual of the Veteran's service connected PFB.  The singular scar has two separate ratings.  The chin scar has a 10 percent rating for having on characteristic of disfigurement, of an elevate scar on palpation.  The chin scar also has a 20 percent rating for being unstable and painful.  The Veteran filed the current claim for increased ratings for his chin scar in July 2016.

Diagnostic Code 7800 provides that scars of the head, face, or neck with one characteristic of disfigurement are assigned a 10 percent rating.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Although the Veteran filed his claim for an increased rating in July 2016, the Board will quickly review some medical evidence related to his chin scar from outside the date range of his increased rating claim. 

In September 2011, the Veteran was afforded a VA skin examination.  Under the section regarding if his skin conditions caused scarring or disfigurement of the head, face or neck, the examiner noted that he had pink raised macules in his beard.  

The Veteran was afforded a VA scar examination in March 2012.  The singular chin scar was noted to be painful and unstable.  The scar was described as being located on the chin under the middle of the lip.  It measured 0.5 cm by 0.5 cm.  The scar was also elevated on palpation.  The Veteran had hyperpigmentation of the scar, in an approximate total area of 0.25 cm2.  There was no gross distortion of facial features or visible or palpable tissue loss.

In April 2014, the Veteran was again afforded a VA scar examination.  He had PFB with one persistent lesion to the chin that bleeds, normally due to shaving, and becomes irritated.  The Veteran stated it had a burning/itching sensation.  The examiner marked that the scar was not unstable with frequent loss of covering of the skin over the scar.  The examiner marked that the scar was not both painful and unstable.  It was located in the center of the lower chin and measured 0.3 cm x 0.2 cm.  The scar was elevated on palpation.  There was abnormal pigmentation/hyperpigmentation of the scar.  The approximate total area of the scar/characteristic of disfigurement was 0.25 cm2.  There was no distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no limitation of function due to the scar, and there were no additional complications associated with the scar.  The examiner noted that photographs were taken in 2012 and there was no change in status of the scar.

In September 2016, the Veteran was again afforded a VA examination, this time in conjunction with the current claim for an increased rating.  The Veteran was noted to have facial scarring from his PFB.  He had no scars on his trunk or extremities related to his service-connected disability.  Scarring from his PFB was noted to be on his chin.  The single scar was painful, with the pain described as "burning/itching sensation."  The scar was not unstable, and the scar was not both painful and unstable.  The scar measured 0.3 cm x 0.2 cm and was located on his "mid lower chin area."  The scar was elevated on palpation and had abnormal pigmentation or texture.  The approximate combined total area of the hyperpigmented skin was 0.25 cm2.  There was no gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  Photographs were provided in 2012.  The Veteran's scar was noted to not impact his ability to work.

A review of the Veteran's VA treatment records included some treatment for his PFB but did not include descriptions of his chin scar. 

Turning to the Veteran's 20 percent rating for an unstable and painful chin scar, the Board notes that the 2014 and 2016 examiners did not find the scar to meet the definition of "unstable."  Diagnostic Code 7804 has indicated that a scar is unstable where "for any reason, there is frequent loss of covering of skin over the scar."  The indication in the 2014 examination is that the chin scar bleeds when the Veteran shaves over it.  VA treatment notes include instructions from dermatologists for the Veteran to trim his beard and to avoid shaving if possible as this irritates his PFB.  The Veteran has credibly stated that the chin scar frequently has a burning or itching sensation.  The Board finds that the Veteran's single chin scar is appropriately rated as both painful and unstable.  Based on Note 2 for Diagnostic Code 7804, this results in a 20 percent rating.  As the rating under Diagnostic Code 7804 is for a singular scar, an evaluation under that code is not possible.  The VA examinations have consistently indicated that the Veteran had one residual PFB scar.

Regarding the Veteran's 10 percent rating for the single chin scar under Diagnostic Code 7800, the Board additionally finds that a higher rating under Diagnostic Code 7800 is not warranted.  There are eight characteristics of disfigurement and the single chin scar only has one characteristic-it is elevated on palpation.  The scar is hyperpigmented, but it does not exceed 39 sq. cm. in size.  Under Diagnostic Code 7800, a single characteristic of disfigurement warrants a 10 percent rating.  The Veteran's scar does not have any other characteristics of disfigurement, he does not have visible or palpable tissue loss, and he did not have gross distortion or asymmetry of one feature or a paired set.  As such, a rating in excess of 10 percent under Diagnostic Code 7800 is not warranted.

The Board reviewed the additional Diagnostic Codes which assess scars and did not find that the Veteran would be afforded a higher rating under any different Diagnostic Codes.  Diagnostic Code 7801 and 7802 address scars not of the head, face or neck and require the affected area to be at least 39 sq. cm. (six sq. inches).  Diagnostic Code 7806 is for dermatitis or eczema and provides ratings based on the area of body covered and treatment with certain drugs.  This Diagnostic Code will be discussed in relation to the Veteran's claim for an increased rating for PFB.   The Board notes that the separate ratings for the single chin scar do not violate the rule against pyramiding as the ratings are for separate symptoms (painful, stable, visual/palpable elevation of a facial scar).

The Veteran's singular chin scar is both painful and unstable.  The chin scar also has one characteristic of disfigurement in that it is elevated.  The medical evidence does not show that a rating in excess of 20 percent for a single painful and unstable scar is warranted.  The medical evidence does not show that a rating in excess of 10 percent for a facial scar with one characteristic of disfigurement is warranted.  The Board notes that the single chin scar currently has a combined rating of 30 percent.  There is no indication that his scar affects joint function.  As such, the scar ratings do not warrant increases.

Low Back Strain

An April 2014 rating decision granted service connection for low back strain with a 10 percent rating.  The Veteran filed the current claim for an increased rating in July 2016.  The Veteran has not provided a statement or argument regarding his request for an increased rating.

A low back disability can be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome (IVDS) with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Although the Veteran's claim for an increased rating was filed in July 2016, the Board will include some medical evidence from prior to this appeal period.

In June 2013, the Veteran was afforded a VA spine examination.  He had diagnoses of low back strain from March 1982 and mild degenerative joint disease of the lumbar spine.  He reported feeling back pain the most with standing.  There was no radiation of symptoms.  His felt his back pain was worse with activities.  The Veteran denied flare-ups that impacted the function of his low back.  On physical examination, the Veteran had forward flexion to 90 degrees or greater with no objective evidence of painful motion.  The Veteran had extension to 20 degrees, with no objective evidence of painful motion.  He had a combined range of motion (taking the lowest numbers) of 215 degrees.  The Veteran was able to perform repeated-use testing.   There was no change in his range of motion after repeated use.  

On physical evaluation, the Veteran had some mild tenderness to the right lower paraspinal muscles, but he did not have guarding or muscle spasm.  Muscle strength testing was normal throughout.  His deep tendon reflexes at the knees and ankles were hypoactive.  His sensory examination was normal.  He had negative bilateral straight leg raise tests.  He denied radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated the Veteran did not have radiculopathy.  He had no other neurologic abnormalities or findings, such as bowel or bladder problems, related to his back.  He did not have IVDS.  He did not use any assistive devices.  The examiner noted that imaging studies confirmed a diagnosis of arthritis related to his lumbar spine.  He did not have vertebral fracture.  The June 2013 x-ray was cited as showing mild L5-S1 disc space narrowing with some osteophytes.  He had no scoliosis.  The examiner noted it was not feasible for him to render an opinion regarding flare-ups associated with the lumbar spine as it would require "mere speculation and would be void of any objective observation."

A November 2015 VA treatment record for physical therapy noted the Veteran demonstrated painful and decreased truck flexion active range of motion.  Repeated extension exercises were performed and the Veteran's trunk flexion range of motion and pain improved.  It was noted he would benefit from skilled physical therapy for core and lower extremity strengthening to improve his motor control and functional activities.  He had been doing a lot of walking due to taking public transportation, and he could "feel his lower back" when he was walking.  He described pain across the lower back.  It was described as "annoying."  He noted that he "tossed and turned" in general when trying to sleep but that this was not related to pain.  He was noted to have 75 percent flexion and 50 percent extension with 100 percent side bending and rotation.  His lower extremity strength was normal.  Unfortunately, the spine range of motion was not provided in degrees and does not indicate if the percentages listed were based on measurements with a goniometer.

An August 2016 VA progress note included that the Veteran had a "chronic low grade problem with low back pain which was worsened after a motor vehicle accident."  He had no radicular symptoms and no spasm.

In September 2016, the Veteran sought care through the VA pain clinic due to low back pain.  He reported chronic low back pain for more than 30 years, always on the right.  It was worse with prolonged sitting, standing, laying or walking, better with position changes, "especially when I maintain good posture."  His pain was more severe when he was working and could not rest or change positions.  He felt it was now "somewhat managed," and more "annoying than painful."  He had been through physical therapy in the past with some relief.  He did not take medication for pain control, nor had he used any topical analgesics.  He had right-sided low back pain intermittently.  He reported pain intensity of 3 to 5 out of 10 without medications.  He had mild tenderness to palpation on the right sacroiliac joint, noted to be "very localized pain."  He had mild positive Patrick's sign (sacroiliac joint dysfunction).

In September 2016, the Veteran was afforded a VA examination in conjunction with his increased rating claim.  The Veteran was noted to have degenerative changes of the lumbar spine diagnosed in 2013, and low back strain diagnosed in 1982.  The Veteran reported his current symptoms included continuous pain at a 6 out of 10.  His pain was aggravated by standing.  His current treatment included physical therapy exercises.  He had forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  He had a combined range of motion of 200 degrees.  There was no pain noted on examination, and no evidence of pain with weight bearing.  There was also no objective evidence of localized tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive testing without loss of function or additional loss of range of motion.  

The Veteran was not being examined immediately after repetitive use over time.  The examiner noted the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time.  Nor could the examiner say if pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time.  The Board notes that the Veteran did not report functional loss or functional impairment of the back.  The Veteran had muscle tightness that did not result in an abnormal gait or abnormal spinal contour.  He had no localized tenderness and no guarding.  He had normal strength throughout.  He had normal deep tendon reflexes of the knees and ankles.  He had a normal sensory evaluation and negative straight leg raises.  He did not have radicular pain or any other signs or symptoms due to radiculopathy or other neurologic abnormalities.  He did not have ankylosis.  He did not have intervertebral disc syndrome.  X-rays were noted to document arthritis.  He did not have vertebral fracture.  The examiner noted that the condition would present a moderate impairment on activities that involve heavy lifting, bending, walking, standing, pushing, pulling, climbing, running, and jumping.  

The 2016 VA examination report provided adequate information upon which the Board can provide a decision.  The examination included interview of the Veteran, range of motion testing, repeat range of motion testing, notations that there was no painful motion observed, evaluation of lower extremities for radiculopathy, and questions regarding flare-ups and pain levels.  The Veteran has not provided any statements to VA regarding the functional impact of his low back disability.  As such, a credibility analysis is unnecessary as the Board is relying on the information contained in the medical records.  

Initially, the Board notes that the Veteran's low back disability has worsened between 2013 and the present.  In 2013, the Veteran had forward flexion to 90 degrees or greater without objective painful motion.  He also had a combined range of motion of 215 degrees.  He denied radicular symptoms and was not diagnosed with radiculopathy.  He was also noted to not have IVDS.  By November 2015, the Veteran demonstrated painful and decreased "trunk" range of motion.  Despite the description of a flexion of "75 percent," the Veteran described his pain as simply "annoying."  In another September 2016 treatment record the Veteran indicated his pain was "more annoying than painful."  By the time of his September 2016 VA examination, the Veteran's forward flexion had worsened to 80 degrees, and his combined range of motion had worsened to 200 degrees.  The examiner again noted that there was no objective pain during testing, which was consistent with the 2013 examination report.  The Veteran denied radicular and other neurologic abnormalities associated with his low back.  The Board notes that the Veteran has cervical spine radiculopathy.  The 2016 examiner also found that the Veteran did not have IVDS.  Treatment records do not include physician-prescribed bedrest, and the claims file does not include a contention of the necessity of bedrest by the Veteran.  

The Board finds that a rating in excess of 10 percent for low back strain is not warranted.  At worst the Veteran's forward flexion was to 80 degrees and his combined range of motion was to 200 degrees; this is 20 and 30 degrees greater than the highest criteria for a 20 percent rating, respectively.  He has not described flare-ups in terms of a functional loss.  He has noted a change in his pain level, where he described it as "annoying" prior to his VA examination, and rated at a 6 out of 10 during the examination.  He has reported that he "feels" his back more with walking and other activities; although, the 2015 physical therapy note included that the Veteran had decreased pain and increased movement after exercises/use.  The record does not show that the Veteran has an abnormal spinal contour, and both VA treatment records and the 2016 VA examination indicated he did not have muscle spasm or guarding.  As such, the Veteran does not meet the criteria for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  An increased rating is not available under the alternative Formula for Rating IVDS on Incapacitating Episodes because the Veteran does not have IVDS.  There is no indication that the Veteran has related neurological abnormalities that require separate ratings.  As such, entitlement to a rating in excess of 10 percent for low back strain is not warranted.


ORDER

New and material evidence not having been submitted, the request to reopen the claim for service connection for left foot hallux valgus and left pes planus is denied.

New and material evidence not having been submitted, the request to reopen the claim for service connection for left callouses/plantar warts is denied.

New and material evidence not having been submitted, the request to reopen the claim for service connection for tinnitus is denied.

New and material evidence not having been submitted, the request to reopen the claim for service connection for a left knee disability is denied.

Entitlement to service connection for residuals of a right thumb laceration, to include right hand arthritis (claimed as a right hand condition) is denied.

Entitlement to service connection for OSA is denied.

Entitlement to an earlier effective date of January 9, 2013 for a grant of service connection for a right knee disability is granted.

Entitlement to a rating in excess of 20 percent for a painful and unstable chin scar is denied.

Entitlement to a rating in excess of 10 percent for an elevated chin scar is denied.

Entitlement to a rating in excess of 10 percent for low back strain is denied.


REMAND

Feet

The Veteran is seeking service connection for bilateral foot conditions.  The Board has addressed several of the Veteran's left foot conditions; however, his left foot arthritis has not been addressed by the claims to reopen.  The Veteran contends that he has residual disabilities related to his in-service foot pain, to include his in-service diagnoses of plantar warts.  The September 2016 VA examiner diagnosed bilateral arthritis, bilateral hallux valgus, and resolved right plantar warts.  Notably, the examination did not include a statement regarding whether there was any scarring related to the Veteran's in-service plantar wart excision.  The examiner was asked to provide an opinion as to whether the Veteran had a bilateral foot condition that was due to service.  The examiner noted that the Veteran's "current foot condition is more related to age and normal wear and tear on the body," and concluded that his "bilateral foot condition" was less likely than not related to his foot pain in service.  The medical opinion is negative as relating a current "bilateral foot condition" to his "foot pain" in service.  Given that the medical opinion is somewhat obtuse given that the Veteran has several diagnosed foot disorders, and they examiner did not indicate if the Veteran had an residual scars from his in-service surgery, the Board will remand for an additional VA examination and opinion.

Psychiatric disorder

In August 2016, the Veteran was afforded a VA mental health examination.  The examiner diagnosed cannabis use disorder and alcohol use disorder.  The examiner found that based on the results of the interview and mental status evaluation, the veteran was not found to be experiencing a psychological diagnosis according to the DSM-V that was first incurred, treated, diagnosed or the result of his service.  The Veteran was experiencing a cannabis use disorder and alcohol use disorder according to the DSM-V, which the examiner noted were not the result of his service.  For a rationale, the examiner recited the Veteran's substance abuse history and noted the Veteran's statements that he was not treated for or complained of psychiatric symptoms in service.  

The Board notes that the Veteran's VA treatment records include diagnoses of adjustment disorder with mixed mood (May 2010), depression (April 2011), anxiety (September 2013), anxiety and depression (January 2014), depression (May 2014), and an indication that the Veteran's daily use of marijuana was effected his mood (January 2016).  The Board notes that a "current disability" for VA purposes is any diagnosis during the claim period on appeal.  The Veteran filed his claim for service connection for a psychiatric disorder in June 2013.  As such, a VA opinion needs to address the Veteran's prior diagnoses related to anxiety and depression.  The Board will remand for such an opinion.

Left hand

In April 2014, the Veteran underwent an anterior transposition of the left ulnar nerve at the elbow at a VA facility.  The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for an additional hand disability as a result of this surgery.  A VA treatment record from February 2015 indicated that following his April 2014 surgery the Veteran had "mild clawing with MCP hyperextension, PIP flexion contracture."  

The record also contains an April 2015 statement from a physician that the Veteran's left hand pain and contracture are more likely than not related to his left arm operation.

The Veteran has not been provided with an examination which addresses his 38 U.S.C.A. § 1151 compensation contentions.  On remand, such an examination must be provided.

PFB

The Veteran was afforded a VA examination related to his skin condition in 2016.  The Veteran's PFB is currently rated as under Diagnostic Code 7899-7828 (acne).  Although the rating code is hyphenated with the acne skin Diagnostic Code, the rating decision included analysis related to Diagnostic Code 7806 (dermatitis).  The 2016 VA examination provided sufficient detail to address the claim for an increased rating for PFB under 7806.  As PFB does not have a dedicated Diagnostic Code, the Board should address the claim based on which Diagnostic Code may provide the highest rating.  It is possible the Veteran's PFB may meet two or more characteristics of disfigurement under Diagnostic Code 7800.  The VA examination did not include adequate findings to address the area of hypo- or hyper-pigmented skin (as noted in VA treatment records), and did not include further description related to the eight characteristics of disfigurement.  On remand, the Veteran should be afforded another VA examination.  The Board notes that a September 2016 VA dermatology note included that the Veteran had areas of hyperpigmentation on his face and he had numerous papules.  The VA examination should be provided during an active phase of the Veteran's skin disorder, if possible.

The issue of entitlement to a TDIU is intertwined with the remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an additional foot examination.  After reviewing the record and the examination, she should provide the following:

List the Veteran's bilateral foot conditions.

a.  Is it at least as likely as not (50/50 probability or greater) the Veteran has a current left foot disability as a result of his active service?  Specifically address the 2016 diagnosis of left foot arthritis.

b.  Is it at least as likely as not (50/50 probability or greater) the Veteran has a current right foot disability as a result of his active service?  Specifically address whether the Veteran has any residuals of his in-service surgical excision of his plantar warts.

Provide a rationale/explanation for each opinion rendered.

2.  Return the August 2016 psychiatric evaluation report to the VA examiner, if available for an addendum opinion.  After reviewing the record and the examination, the examiner should provide the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a psychiatric disorder as a result of his active service?  

The examiner must address all diagnosed disorders from June 2012 to the present, including depression and anxiety noted in the VA treatment records.  

For VA benefits purposes a "current" disability is any disability present during the appeal process.  

An explanation/rationale must be provided for each opinion rendered.

3.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran developed an additional left hand disability as the result of an April 2014 ulnar nerve transposition.  

All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Access to the virtual record and a copy of this remand should be provided to the examiner, particularly the April 2014 operation report and consent records relating to the procedure.  The examiner should also elicit a complete history from the Veteran.

Following examination, interview of the Veteran, and review of the virtual record, the examiner should provide the following opinions:

a) Does the Veteran have any chronic residuals as a result of his 2014 ulnar transposition? Specifically address the Veteran's claimed residual of left hand pain and left finger contracture/clawing. 

b) If the Veteran has an additional disability as a result of VA treatment, then, is it at least as likely as not (a 50/50 probability or greater) that the Veteran's additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA through the treatment of the Veteran in 2014 (the April 2014 surgery)? 

c) And, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any left hand residual (pain, contracture, clawing, etc.) was due to an event not reasonably foreseeable.

A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

4.  Schedule the Veteran for a skin examination.  The examination of the Veteran's PFB should include the information necessary to adjudicate under Diagnostic Codes 7800 (including a description of the characteristics of disfigurement), 7806 (including medication use and percentage of body covered), and 7828 (acne, if applicable).  An attempt to schedule the examination during an active phase of the PFB should be attempted.

5.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


